OFFICE OF THE ATTORNEY        GENERAL OF TEXAS
                        AUSTIN




Hon. Tcm L. Beauuhamp
Searetary of State
Austin, Texas
Dear sir:      Attention or Hr. Claude
               0plnfon No. O-983
                             feet




                                     on on the questions ea
are herein 8                          by this offiw.
                                      a8 follana:
                                    Brown, doing
                                     in San Antonio,
                                   ed by ami1 to



                  7, this offioe wrote I&. Brown
                  cation was not in order for the
                   did not state how long the
                  been in we by him. The require-
                 e length of time a trademark has
                 :adepartmentalrequireinent and
    haa been in eiYeat ia 'thfsDepartmentfor a
    number of yeers. At the same time, we sdviaed
    ?Jr.Brown that we w&-e emlosing an application
    r0m  and that he aould rfii out the row in
    lieu of the applicationwhioh we were returning
    to him or he could oorreat his applicationSO
 . .   .
. .




           Iion.   Tom L. IIeauohamp, Pa.~e .2



                   as to show how ions he had been usinS the
                   trademark and/or trade name.

                           “On Yaroh 9, 1939, ws veoelved a
                   letter    from Yerlon D. Johnson, advortlslw
                   agent of Dalrplend,        Incorporated,    of San
                   .wtonlo,     Texas, advlslry: UC that she had
                   noticed     1.7 the ‘San Antonio LlSht’ OS ?‘oroh
                   4 thct ‘it. 1:. Brown Dairy had rlled wlth the
                   County Clerk of Bexar C unty a facsimile
                   of a proposed trademark and trade name and
                   thut it contained the phrase ‘The Brlrhtest
                   3,ar in the !‘llky ?laay(, that this phrase had
                   been copyAChted        by Dairyland,     Incorporated,
                   and that said Vademrk           and trade name had
                   been filed       in the CopyrlCht Cfflce      of the
                   ‘Federal Covernmcnt in “ashln+on,            D. C.,
                    end that Dairyland,       Incorporated    had been
                    uoln~ the trade ncmo and trademark since
                    February 21, 1936, and attached to this
                    letter   was a ollpplny, from u Fort ?:orth
                    newspaper puhlls::ed       on February 21, 1936.
                    !.!arlon D. Johnson, on behalf of Dairyland,
                    Tacor?omted,       protested   ay,alnst this office
                    approving and flllnC        the prOpOSed trade name
                     and trademark pre;enti:d by i7. K:. Brown !hlry.

                          “On Yaroh 9, 1939, vie advised !ferlon D.
                    Johnson thet our reoords did not show that
                    euch a trade wime or trademark using the
                    phrase ‘The &l&test    Star In the E’llky ‘.‘!ay’
                    had been apeqoved and filed   in this office.

                         “On !‘aroh 10, 1939, this office    received
                    the appllcutlcn   of Yelrylond,  Incorporated
                    to have reClst.ored as ti trademrk    ‘The Drl@t-
                    est Star in the T’llky Yay’, which application
                    lo attached hereto and zarked Zxhlblt      ‘W and
                    Is attached to Exhibit *&*.

                         -On l’arch 13, 1939, the corrected  appllce-
                    tlon 0r the :;. I:. Bxwn Pair? was received,
                    which appllcttlofi  ic attacked hereto and rark-
                    cd Exhlblt ‘C’.
Hon. Tom L. Reauohamp,Page 3


         With all these feats before this offioe.
    It was deolded that Dairyland, Inoorporeted
    had been using thls trade name and trademark
    since Febru ry 81, 1956 and that V. K. Brown
    Dairy had used it since the 2nd day of Karoh,
    1939, or approximatelyten days beSore the date
    we received their oorreated epplioatlonfor
    registrationof the trademark. Believing that
    the party having priority of use was entitled
    to have prererenee in the registrationof the
    trademark,we approved end filed on March 17,
    1939, the epplioatlonor Dairyland, Inoorporated
    and returned, refused, the application of a. B.
    Brown Daily.
         Tie desire that you edflse us upon the
    follwing questions:
         '(1) Under the above faots, did this
    office err in epprow    and filing the eppli-
    oation ror registrationof the trademark *The.
    BrightestStar in the Milky Way* by Dairyland,
    Inoorpozated?
         w(2) If you have answered .theabove queo-
    tion *yes', then advise us if we are authortied
    to oenoelthe regfstratlon'ofDairyland,ShpIMaE-
    poreted."
          hrtioles 844, &Q1 an4 331, Revised Civil Statutes
read as follwo:
        UArt. 844. Any person, firm or aorpora-
    tion engnged in the delrylng business, or in
    the distributionor sale of mix?&requiring the
    we  of bottles,may file in th&orfioe of the
    county clerk of the oounty in whioh it is
    expected such person, fina or corporationwill
    sell or distributemilk,,a fee~simile or de-
    wription or the name or nmues, trade name*
    mark or design used by,suah person, fina or
    oorporationfor advertisingpurposes, and
    aeuse such fee sfmile or deeerlption to be
    published in a publlo newspaper published in
    su& oounty for three sueeasaivsweeke, and
    the act of filing and publioation ahall oper-
    ate to secure to auoh de&pen,   tilk dls-'
    trlbutor or ,Bsilk
                     dealer, sole and eaolusive
right $9 use ,ln eaid oountt_or           oquntiee,   aaid
name or namee; btradS ~wne:aa~k            or desiun.

       ~APt:847.,~ Any gez+&         firi~or:ior$tia-
tion‘engagdd    ln.t$e  dui~~iag'bidnes8~oT.          the
6ale or distrlbution'of     tiilki.I$o'eheiI       -h&a
filed with thb dounty'blerlt‘?of
                             .tlje
                                 ooti+$ in -
nh-ioh theymiy     be enti$ed .fn the dle,tr;ibtiiti
or stile ‘of ~~ilk,~ a U~UZI~‘q ~.nme,lj‘,trade ‘&me,
markor    design ~a8 herein prtMdsd;        m6’y~oatie~
to be-engraved,     etched,  bl,pwn in or impresrBd
OF ?>hemlee'prodiiced
                    upoq .the,Ifottlds
                                     ouhql
by said porson,'flm          or corporation      su.oh WIQW
or numes; trade mm~e, n&k' 'or .ti~+iz,             'snd when
ouch mm 0.r names,.trade            pame, mark or de8tin
lo .a@ impqsoaep -tipon a l5ottla~         such bottle
ishall'be    prlma'facle     the property     of the per-
eon, ~.$.x-JIor qorportatiq       whio.h, ray anpear ~upon
the rec~rd.~f.the        dff%cp'i$.'$I$e    ocqt .Q i&rk .
qf. s)rch. EorlqCy to ,y'$p       .amptf .f$'pc      ..paPs or
qanes +dq       ,JWUE~,  E*rk $+;desfgn :egtJei- a8 the
orlt$nal     oqer qr h+nsfrqed,          ‘alin$phaU          in all,~.ul~s’ahd        pr&ectiiona     .
  under this      chapter be ‘sufficient          proof of the
  a$'option of such label,           t.rede park, design,.de-
  rice,    i.mpHnt or fo?m .of advcrtlcecent:;',m4:of~
  the right of sach ~erson;~s'adoiat~on.or.                  Woi'
  to ud$pt-the. oaze.         Yo laboli       tr&Ce .r;ark, de-
  8iq1,    eevjce,    lqrint'or        tom0 .gf advbrti..?e&&iit
  s-hall bo filed       es eforesc.ld      thfit W.uId mobab'bly
Roll. Tom L. Beauohamp, Page 5



     be mletqkeh for 8 label,        trade merk, design,
     derlae,  lmprlnt 0r rorm or adrertlaement           al-
     ready or reoord.     No pewon,       or aesoclatlon
     ahall be permitted to register         a8 a label,
     trade n&k, doe@,         derloe,    imprint or r0m
     or advertisement    any emblem, deelgn or resem-
     blame   thereto  that ha8 bceu adopted or ueed,
     by any charitable,     benevolent     07 rsliSlou8
     society  or assocletloa,      without their 0oneent.e

          In the case or Dlluoxth 18. Rake, 64 SH 2nd
829, it was held the right to the use of a trade name
belongs to tho porsoon that first appropriated the name.

          33 quote fros    the case    of   Russ vs.    DW,    49
3W 2nd 905 a8 fOiiOU8:'

            eyriorlty  in adoption and use or tmde
     name8 confer8 a euperfor right to the ~88
     thereor,    end, since appellee   first  ueed the
     nane tbcretofore     used by the oorporatlan,
     she acquired a priority      to the uee thereof
     and the appellant     could not, by the mre ftl-
     lng Or such afildaVlt      to 60 bU8lms8 under a
     fiCtliiOU8 name defeats appellee'o      right to
     continue to use such tXe.nm8.e Aho Bee Tex.
     Sur.) Vol. 41, peg0 3S3.
           R8 quote iron. corpus    rlurla,   vol.     63, page8 337,
340 ad   470 a8 rOiiOW8:

            VA trademrk     is aoqulr4d by Pete adoption
      and user a8 suoh, subjeot to 8UOh Well-sstabllahod
      rule8 a8 to what nay be exolusloely      approgrlated
      as a trade.-&,     and as to what manner of dce will
      conetitute    the mrk used a trademark.     The mark
      must be used in this couutry in order to acquire
      a trader,ark,ln   this country.

            *The one who firat  onploys a trademark in
      oonheotion with a particular    ulasa of Soode ao-
      qulreo a prfor end cxclueive    rleht to u8e it
      In oonneotion with that olaas cb goods, not-
      wlthatandin.9 the aubaoquent user first   reelstera
      the mark, end one not the orlSlnator    or first
Hon. Tom L. Z3eauohamp, Page 6



     user thereof      le entltlcd only     to the diatlnc-
     tlve features      added by him.

            “Only the owner of a trademark has the
      rlcht to reClster   it and the tradenark,     trade
      naxe , symbol or de4ts.n deslgnatlnC   ownership
      of a business may be rezlstered.      Thou@ a
      trade name nay bc reClstered,     and exclusive
      use thereby reserved under a statute authorlz-
      lnC appropriation   for use as a trademark,
      any form, symbcl cr nsmo to 6eslCnute the
      ori&    or ov.ner thereof.’

           Iu the case of Amour &. Company ye. Loulsrllle
Provlslon  Cor:pany, 283 Fed. 42, and a long list   of oases
c%ed therein the courts have held that registration     does
not oreate a trademark, nor 1s it at all essential     to its
validity.

           In the case ot Co&kran, 1911 & Company vs. A. 3.
KuhlersnnConpany,  13G b’d. 525, the court held to entitle
plaintiff  the use of trcdemark,     or to protect plalntlii
and ltn mark aCalnst lnfrllly,ement,    it was not necesrary
that the trademark should have been registered      by plaln-
tisi.
               In the oase of CrqU Atlantic    t. Pacific Tea
 canp05y’ VS. A. e F. hai        Store, 20 F. Supp. 703, it wa8
 held that a title      to a trademark 1s independent of its
 reClstretlon.       se
              In%%%       the torecoinf:  authorities, you are
 respectfully    aavlnea that it 1s the opinion OS this de-
 partment that zour first     question   should be answered in
 the necatlve.     Therefore,   it 1s not necessary to answer
 your second question.
            ?rustlnC    thst   the   fore.TolnC   answers   your lnqulry,
 we are
                                      Very truly    yours

APp~O~~Jm    23, 1939


                                             tide11    Wllll~
                                                      Assistant